DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner partially agrees with applicant’s remarks. Trajkovic et al (U.S PG-PUB NO. 20160210492 A1) and Garner (U.S PG-PUB NO. 20200273013 A1) appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1 and 14, Trajkovic discloses a system and method for an imaging barcode scanner to receive a first image of the work surface from the first array of photosensitive elements, and a second image of the work surface from the second array of photosensitive elements, register the first image with the second image, and generate an enhanced image of the work surface based on the registered first image and second image. The enhanced image has a greater pixel density than the first image and the second image. Garner discloses systems and methods to recognize retail products in a physical retail store by determining aggregated identification probabilities of products. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, responsive to determining that the first target object identification differs from the second target object identification, at least one of (i) generate a first alert for display to a user, (ii) generate a second alert for transmission to a remote monitoring system, and (iii) transmit a notification including the first target object identification and the second target object identification to a point-of-sale station. Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2-4 and 6-13 are dependent upon claim 1. Claim 15-25 are dependent upon claim 14. These claims are allowable for at least the same reasons given for independent claims 1 and 14.  Based on the consideration of claim limitations as a whole, updated prior art search and applicant’s remark, it has been determined that the claims have been found novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664